IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                           No. 92-4553
                        Summary Calendar


STEPHEN A. COOK,

                                        Plaintiff-Appellant,


                             versus


UNITED STATES OF AMERICA,
o/b/o U.S. Department of
Labor, U.S. Occupational
Safety & Health Administration,

                                        Defendants-Appellees.




          Appeal from the United States District Court
              for the Western District of Louisiana


                       (November 2, 1992)


Before KING, DAVIS and WIENER, Circuit Judges.

PER CURIAM:

     Plaintiff-Appellant Stephen A. Cook appeals the dismissal of

his Federal Torts Claims Act (FTCA) suit for failure to furnish

sufficient and timely notice to the Occupational Safety & Health

Administration (OSHA) of his claim against that agency. Finding no

reversible error by the district court, we affirm.
                                      I

                           FACTS AND PROCEEDINGS

     In   November   1987    Cook   complained    to     OSHA   about   alleged

violations by his employer, the United States Postal Service.

Thereafter, alleges Cook, an OSHA employee negligently revealed

Cook's name to the postal service.         Cook insists that, as a result

of that disclosure, he was subjected to mental harassment and

retaliatory   employment     practices,    beginning      in    February   1988.

Cook's pleadings     are    unclear   as   to   how    long    the   retaliatory

practices lasted, but he alleges that he retired from the postal

service on December 17, 1988.

     Cook subsequently sent OSHA a Standard Form 95, generally

describing his claim against that agency.             OSHA does not appear to

have taken action on the claim.       In August 1989 Cook filed an FTCA

suit.   The court dismissed the suit without prejudice in July 1990

for failure properly to present an administrative claim.                Cook did

not appeal that dismissal.

     Prior to that dismissal, however, Cook had filed an additional

Form 95 with OSHA, again generally describing his claim.                   OSHA

denied this claim on December 17, 1990.

     In June 1991 Cook filed a second FTCA suit.                The government

moved to dismiss the suit pursuant to Fed.R.Civ.P. 12(b)(1), (2),

(3), and (6), pleading that the suit was barred by Cook's failure

to file an administrative claim within two years from the date of

injury as required by 28 U.S.C. § 2401(b).                The district court

granted the motion for Cook's failure to provide OSHA sufficient


                                      2
information for it to begin investigating his claim.

                                II

                             ANALYSIS

     Under the FTCA, a plaintiff must give notice of his claim to

the appropriate federal agency.         28 U.S.C. § 2675(a); Transco

Leasing Corp. v. United States, 896 F.2d 1435, 1441, amended on

other grounds, 905 F.2d 61 (5th Cir. 1990).      Furnishing notice is

a jurisdictional prerequisite to filing suit under the FTCA.      Id.

A claimant gives proper notice within the meaning of § 2675(a) only

when the agency obtains sufficient written information to begin

investigating and the claimant places a value on his claim.    Id. at

1442. No particular method of giving notice is required. Williams

v. United States, 693 F.2d 555, 557 (5th Cir. 1982); Crow v. United

States, 631 F.2d 28, 30 (5th Cir. 1980).          The usual method,

however, is by filing a Form 95 with the agency.      Id.

     A plaintiff waives his claim if he fails to 1) notify the

agency in writing about his claim within two years after the claim

accrues, or 2) file suit within six months after the agency denies

his claim.   28 U.S.C. § 2401(b).

     In the first Form 95 that Cook filed with OSHA, he stated the

dollar amount of his claim, but failed to provide any specific

information about his claim.    For example, he did not indicate

1) to which OSHA office he complained about the postal service's

alleged OSHA violations; 2) at which location the postal service

was violating OSHA regulations; 3) the date he complained to OSHA;

or 4) when OSHA revealed his name to the postal service.    Cook also


                                    3
failed to identify the person to whom he reported the violations or

the name    of   his   immediate   supervisor    at   the   postal   service.

Moreover, in the complaint filed to initiate his first suit, Cook

failed to include any specific information; he simply provided a

general account of the incident.

       As support for his position, Cook relies heavily on Williams

v. United States, 693 F.2d 555 (5th Cir. 1982).             In that case we

found     that   the   government     received    sufficiently       detailed

information about the claim from the information contained in a

state-court complaint and in a timely filed Form 95.            693 F.2d at

558.    Here, Cook similarly filed a Form 95 with the appropriate

federal agency and sued the United States within two years after

his claim accrued.        Unlike Williams, however, Cook failed to

provide specific information about his claim in the Form 95 or in

his complaint.    Williams, therefore, is factually distinguishable.

       Not until the second suit, which Cook filed more than two

years after his claim accrued, did he provide OSHA with specific

information about his claim.        In the second complaint he alleged

that a Mr. Gross from OSHA admitted that someone from the postal

service must have read Cook's complaint while it was on his desk.

Cook also alleged that a Mr. Vicknair was the postal service safety

officer who confronted him about the complaint to OSHA; and Cook

indicated that Paul Hansen, OSHA Area Director, sent him a letter

admitting that someone from the postal service had observed Cook's

complaint on Gross's desk.         Cook also provided dates of relevant

events.


                                      4
     Even though the requirements of § 2675 are minimal, an FTCA

claimant must nonetheless provide facts sufficient to allow his

claim to be investigated and must do so in a timely manner.

Accordingly, we find that Cook failed to satisfy the requirements

of § 2675 because he did not timely provide sufficiently specific

information to OSHA about his claim.   See Montoya v. United States,

841 F.2d 102, 104 (5th Cir. 1988) (notice given not sufficiently

specific).   The district court's dismissal of Cook's complaint is

AFFIRMED.




                                 5